TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00085-CV


City of San Antonio, Acting By and Through the San Antonio Water System, Appellant

v.

Lower Colorado River Authority; Rebecca A. Klein; Michael G. McHenry;
Linda C. Raun; Tom Martine; Steve K. Balas; Lori A. Berger; Ida A. Carter;
John C. Dickerson, III; Vernon E. "Buddy" Schrader; W.F. "Woody" McCasland; Franklin
Scott Spears, Jr.;Timothy T. Timmerman; Kathleen Hartnett White; and Richard "Dick"
White, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-09-002760, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed an unopposed joint motion to dismiss the appeal, explaining that
they have settled their dispute.  We withdraw our original judgment, dated July 29, 2011, substituting
this one in its place, grant the joint motion, set aside the trial court's judgment without regard to the
merits, and remand the cause to the trial court for rendition of a final judgment in accordance with the
parties' agreement.  See Tex. R. App. P. 42.1(a).  We dismiss appellees' pending motion for rehearing.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Vacated and Remanded
Filed:   December 16, 2011